        Case 3:16-md-02741-VC Document 4778 Filed 08/08/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 172:
 This document relates to:
                                                  DENYING PENDING MOTIONS TO
 ALL ACTIONS                                      SEAL

                                                  Re Case 16-md-02741-VC, Dkt. Nos. 2413,
                                                  2414, 2415, 2416, 2421, 2478, 2491, 2493,
                                                  2495, 2524, 2528, 2558, 2587, 2606, 2608,
                                                  2609, 2703, 2862

                                                  Re Case 16-cv-00525-VC, Dkt. No. 143



       As previously explained, the Court is of the view that all pending motions to seal should

be denied and all items on the docket for which a motion to seal is pending should be unsealed.

See Pretrial Order No. 168, Dkt. No. 4655. The parties were given 14 days to file a response if

they were in disagreement with this course of action, and no party filed a response. Accordingly,

all pending motions to seal are denied, and the items on the docket are unsealed.

       IT IS SO ORDERED.

Dated: August 8, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
